Citation Nr: 1228662	
Decision Date: 08/21/12    Archive Date: 08/30/12

DOCKET NO.  03-33 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a low back disability as secondary to right ankle disability.

2.  Entitlement to an increased evaluation for a right ankle disability (residuals of a fracture), currently evaluated as 20 percent disabling.

3.  Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran had active service from May 1979 to August 1979 and from May 1981 to May 1984.

These matters come before the Board of Veterans' Appeals (Board) from a February 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.

The Veteran was scheduled for a central office hearing before the Board in March 2004, however he failed to appear.  Under the applicable regulation, if an appellant fails to appear for a scheduled hearing and a request for postponement has not been received and granted, the case will be processed as though the request for a hearing had been withdrawn.  38 C.F.R. § 20.702 (d) (2011).  Accordingly, this Veteran's request for a hearing is considered withdrawn.

These matters were previously before the Board in April 2006, March 2008, and November 2010 when the Board remanded the claims for further development.

In written argument dated in May 2011, the Veteran raised the issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for additional disability of the low back due to VA examination in June 2007.  As this matter is not currently developed or certified for appellate review, it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In a VA treatment note, dated in June 2011, the Veteran was noted to currently be taking Oxycodone but to have been taking more than prescribed. The Veteran reported that he ran out of medication and went to Bethesda North because of right ankle pain and was prescribed Vicodin.  The Veteran also reported that he recently fell aggravating his ankle.  Review of the claims file reveals treatment records from Bethesda North dated in November 2007; however, the claims file does not reveal any records from Bethesda North dated subsequent to that treatment.  

VA is required to make reasonable efforts to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2011).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims (Court) held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, after obtaining adequate authorization, attempts must be made to obtain outstanding records of the Veteran's treatment at Bethesda North.  

The most recent VA examination evaluating the Veteran's right ankle disability, was performed in December 2010.  Since that time, as noted above, the Veteran was prescribed Vicodin for right ankle pain at Bethesda North.  In addition, a VA treatment note indicates that the Veteran fell aggravating his ankle.  This evidence indicates that the Veteran's right ankle disability may have recently worsened in severity.  As such, the Board has no discretion and must remand this matter to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his right ankle disability.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Further, the Board notes that VA is required to conduct an accurate and descriptive medical examination based on the complete medical record.  38 C.F.R. §§ 4.1, 4.2 (2010); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, as this remand requests the association with the claims file of additional evidence regarding the Veteran's right ankle disability, the Veteran must be afforded another VA medical examination regarding his right ankle disability. 

The Board notes that in September 2002 the Veteran was afforded a VA medical examination regarding the etiology of his low back disability.  Relevantly, the Veteran was diagnosed with lumbosacral degenerative disc disease with mild radicular findings.  The examiner rendered the opinion that the lumbosacral degenerative disc disease is more likely than not secondary to the Veteran's lifting injury suffered in 1997 and less likely than not secondary to his service-connected right ankle condition.

In June 2007 the Veteran was afforded another VA medical examination regarding his right ankle disability.  In the examination report the examiner repeated the opinion from the September 2002 examination report.  

In a statement from a VA Neurosurgeon, dated in October, 2009, it was reported that: "It is possible but not certain that the chronic persistent limping from his ankle injury could have contributed to his lumbar issues."

In another statement from the same VA Neurosurgeon, received in April 2010, it was stated that: "It is my opinion within a reasonable degree of medical certainty that the patients change in gait that resulted from his ankle injury may have aggravated his existing lumbar disease."

In December 2010 the Veteran was afforded a VA medical examination regarding his claims of entitlement to an increased evaluation for a right ankle disability and entitlement to a TDIU.  Relevant to the Veteran's low back disability, after examination the examiner stated that the Veteran's lumbar spine conditions were evident as incidental findings unrelated to the Veteran's military service. 

The Board notes that service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995).

Although VA providers have rendered the opinion that the Veteran's right ankle disability possibly contributed to the Veteran's low back disability and that his low back disability may have been aggravated by his right ankle disability, the Board finds these statements to be too speculative to create an adequate nexus for the purpose of establishing service connection.  See, e.g, Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (evidence favorable to the Veteran's claim that does little more than suggest a possibility that his illnesses might have been caused by service radiation exposure is insufficient to establish service connection); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence which merely indicated that the alleged disorder "may or may not" exist or "may or may not" be related, is too speculative to establish the presence of the claimed disorder or any such relationship).

The Board notes that although the VA medical examinations provide opinions regarding whether the Veteran's low back disability is "secondary" to his right ankle disability and regarding whether the Veteran's low back disability is related to the Veteran's active service, the opinions of record do not address whether the Veteran's low back disability is permanently aggravated by the Veteran's right ankle disability.  In addition, the statements of the VA providers do not appear to have been considered by the VA examiner in December 2010.  As such, the Board finds the VA medical examinations to be inadequate.

Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, the Board has no discretion and must remand the claim of entitlement to service connection for a low back disability as secondary to right ankle disability.

The Veteran also seeks entitlement to a TDIU.  Since the outcome of the Veteran's claims of entitlement to service connection for a low back disorder and entitlement to an increased evaluation for a right ankle disability, may impact on the outcome of the Veteran's claim of entitlement to a TDIU, the Board finds these issues to be inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  Because the issues are inextricably intertwined, the Board is unable to review the issue of entitlement to a TDIU until the issue of service connection for low back disorder and entitlement to an increased evaluation for a right ankle disability are resolved.  Id.

Lastly, since the claims file is being returned it should be updated to include VA treatment records compiled since November 2011.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records pertaining to the Veteran that are dated since November 2011.

2.  After securing the proper authorization, request all outstanding treatment records pertaining to the Veteran from Bethesda North.  Any additional pertinent records identified by the appellant during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the appellant, and associated with the claims file.

3.  Thereafter, the Veteran should be afforded an appropriate VA examination to determine the nature, extent and severity of his right ankle disability.  The claims folder should be made available to the examiner for review before the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All indicated tests and studies should be performed.  The examiner should set forth the complete rationale for all opinions expressed and conclusions reached in a legible report.

4.  Thereafter, arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset and etiology of any low back disorder found to be present.  The claims folder should be made available to and reviewed by the examiner.  The examiner should indicate in his/her report whether or not the claims file was reviewed.  All indicated studies should be performed, and all findings should be reported in detail.  The examiner should comment on the Veteran's reports of injury in service, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that any low back disorder found to be present is related to or had its onset during service.  If not, the examiner should opine as to whether it is at least as likely as not that any low back disorder found to be present was either (a) caused by or (b) aggravated by a service-connected disability.  The rationale for all opinions expressed should be provided in a legible report.

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal are not granted, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


